MEMORANDUM **
Niranjan Singh Virk, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen. We have jurisdiction under 8 U.S.C. § 1252(b). We review for abuse of discretion, de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion in denying Virk’s motion to reopen to apply *964for adjustment of status and a waiver of inadmissibility because the BIA considered all of the relevant factors, balanced the equities, and denied relief after determining that Virk’s previous filing of a completely false asylum claim is a serious action that supports a discretionary denial of reopening. See Watkins v. INS, 63 F.3d 844, 850 (9th Cir.1995) (BIA does not abuse discretion when it considers factors, balances equities, and articulates a reasoned basis for its decision).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.